Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims

This action is a first action on the merits in response to the application filed on 03/30/2021.
Claims 1 – 20 are currently pending and have been examined in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites:
identifying one or more unmet needs among a set of needs of a user during a ride of a vehicle based on data from a sensor of the vehicle;
updating a user profile of the user to include the one or more unmet needs in association with a set of contextual data related to the ride; and

The limitations under the  broadest reasonable interpretation covers Mental Processes related to observation and evaluation, but for the use of generic computer components (e.g. processors). For instance, identifying unmet needs could be performed by analyzing images on a screen. Additionally, the claims encompass Certain Methods of Organizing Human Activities related to sales activities or behaviors. Accordingly, the claim recites an abstract idea. Claims 11 and 16 substantially recite the subject matter of Claim 1 and encompass the same abstract concepts.  Dependent claim 2 directed to types of data collected encompass the same abstract concepts
Dependent Claims 3-10 are directed to training machine learning models and encompass the same abstract concepts and additionally Mathematical Concepts. For instance, Claim 2 is directed to retrieving calendar data (e.g. data collection), Claims 3-4 are directed to the displaying invitation information and Claim 5 is identifying a service provider (e.g. evaluation). Thus, the dependent claims further limit the abstract concepts found in the independent claims.
The judicial exceptions do are not integrated into a practical application. Claim 1 recites the additional elements a sensor of a vehicle, Claim 11 recites the additional elements of one or more processors and Claim 16 recites a non-transitory computer readable medium and a processor for performing the identifying, updating and providing. These are generic computer components performing generic computer functionality. 
For instance, the step of identifying one or more unmet needs involves analyzing data and is considered extra-solution activity. The step of updating a user profile is data gathering activity (e.g. extra-solution activity). The step of providing services associated with the one or more unmet needs is a result of the analysis of the identifying step. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components (e.g. a processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor). Therefore, the additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above the claims recite using a processor and crm to perform the identifying, updating and providing steps that amount to no more than instructions to apply the exception using a generic computer component in a particular technical environment. For these reasons there is no inventive concept. 
The dependent claims when analyzed both individually and in combination are also held to be ineligible for the same reason above and the additional recited limitations fail to establish that the claims are not directed to an abstract. The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Therefore, Claims 1-20 are not patent eligible.  

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1, 2, 11 and 16 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Telpaz et al. (US 2017/0330044).

Claim 1:
Arditi discloses:
A method comprising: identifying one or more unmet needs among a set of needs of a user during a ride of a vehicle based on data from a sensor of the vehicle; (see at least ¶0178, determining user preferences based on user activity within a vehicle, implicit or explicit; see also ¶0055, collecting user activity data using sensors; see also ¶00139)
updating a user profile of the user to include the one or more unmet needs in association with a set of contextual data related to the ride; and (see at least ¶0016, creating or updating a user profile with user preferences; see also ¶0178)
providing services associated with the one or more unmet needs to the user during another ride based on the updated user profile and the set of contextual data related to the another ride. (see at least ¶0016, the system based on previously collected info determine certain conditions of the user when driving under different circumstances like on highway or after work and will adjust settings based on historical data)

Claim 2:
Telpaz discloses claim 1. Telpaz further discloses:
wherein: the sensor of the vehicle comprises at least one of a microphone, a camera, a motion sensor, and a location sensor; and (see at least ¶0055, microphones and cameras; see also ¶0115, motion or thermal sensors; see also ¶0172, vehicle location)
the data from the sensor comprises at least one of voice data, face data, movement data, and location data. (see at least ¶0055, microphones and cameras; see also ¶0115, motion or thermal sensors; see also ¶0172, vehicle location; see also ¶0099)
Claim 11 for a system and Claim 16 for a CRM substantially recite the subject matter of Claim 1 and are rejected based on the same rationale.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 12 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Telpaz et al. (US 2017/0330044) further in view of Fournier-Bigler, Phillipe, “ An Introduction to Sequence Prediction,” The Data Mining Blog, Posted 2016-06-23, Hereinafter “Fournier-Vigler”.
Claim 3:
While Telpaz discloses claim 1 and further discloses wherein identifying one or more unmet needs among the set of needs…preferences of the user  (see at least ¶0178, determining user preferences based on user activity within a vehicle, implicit or explicit; receiving, as inputs to the sequence prediction machine learning model, the data from the sensor; and (see also ¶0055, collecting user activity data using sensors; see also ¶00139) see also ¶0055, collecting user activity data using sensors; see also ¶00139) and machine learning (see ¶0181), Telpaz does not explicity disclose the following limitations; however, Fournier-Vigler does disclose:
wherein identifying one or more unmet needs among the set of needs comprises: training a sequence prediction machine learning model on a set of preferences of the user; (see pg. 1, sequence prediction a popular machine learning technique; see also pgs. 2-3, training a sequence prediction model) 
generating, as outputs of the sequence prediction machine learning model, an updated set of preferences of the user representing a set of unspoken needs of the set of needs. (pg. 3, using trained sequence prediction model to produce a new sequence (e.g. new preferences based on inputted preference data)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the determining of implicit and explicit user preferences and machine learning techniques of Telpaz with the sequence prediction models of Fournier-Vigler in order to obtain a more accurate prediction of user behavior. 
Further, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of a sequence prediction model (a specific model the secondary reference for the machine learning model of  the primary reference.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 	Claims 12 for a system and Claim 17 for a CRM substantially recite the subject matter of Claim 3 and are rejected based on the same rationale. 

Claims 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Telpaz et al. (US 2017/0330044) further in view of Fournier-Bigler, Phillipe, “ An Introduction to Sequence Prediction,” The Data Mining Blog, Posted 2016-06-23, Hereinafter “Fournier-Vigler” further in view of Balakrishna (US 2020/0072633)
Claim 4:
While Telpaz and Fournier-Bigler disclose claim 3, neither explicitly discloses the following limitation; however, Balakrishna does disclose:
further comprising: receiving a user feedback in response to a provided service; and (see at least ¶0129, the dynamic model creation engine is updated based on the received user feedback)
 further training [the sequence prediction machine learning model on the user feedback for subsequent identifications of the one or more unmet needs of the user. (see at least ¶0129, train/retrain the dynamic model based on received user feedback)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the determining of implicit and explicit user preferences and machine learning techniques of Telpaz and the sequence prediction models of Fournier-Vigler with the training a machine learning model using user feedback of Balakrishna to provide a more accurate model to asses user behavior.


Claims 5, 13 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Telpaz et al. (US 2017/0330044) further in view of Smirnova et al., “ Contextual Sequence Modeling for Recommendation with Recurrent Neural Networks,” In Proceedings of ACM Recommender Systems conference, Como, Italy, 27th-31st August 2017 (RecSys ’17), Hereinafter “Smirnova”.
Claim 5:
While Telpaz discloses claim 1, and Telpaz further discloses wherein identifying one or more unmet needs among the set of needs comprises: [training a contextual sequence machine learning model] on a set of past requests of the user and a set of past request context data; (see at least ¶020-¶0122, user historical and contextual data; see also ¶0139) and receiving, as inputs [to the contextual sequence machine learning model,] the data from the sensor; and   (see also ¶0055, collecting user activity data using sensors; see also ¶00139) see also ¶0055, collecting user activity data using sensors; see also ¶00139) and machine learning (see ¶0181), Telpaz does not explicitly disclose the following limitation; however, Smirnova does disclose:
training a contextual sequence machine learning model [on a set of past requests of the user and a set of past request context data]; (see at least pg. 1, Abstract, contextual recurrent neural networks for recommendations; see also Abstract and Introduction, CRNNs can leverage context information for sequence modeling  using historical data (e.g. user activity) in order to improve a prediction; see also section 4.4, data set)
receiving, as inputs to the contextual sequence machine learning model, the data from the sensor; and  (see at least section 4.4, user session data)
receiving, as inputs to the contextual sequence machine learning model, the data from the sensor; and  (see at least section 4.4, user session data; see also 4.5, )
generating, as outputs of the contextual sequence machine learning model, [an updated set of requests of the user representing a set of unspoken needs of the set of needs.] (see at least section 4.5, Results)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the determining of implicit and explicit user preferences and machine learning techniques of Telpaz with the contextual recurrent neural networks for recommendation of Smirnova to provide improvement in next event prediction.
Claims 13 for a system and Claim 18 for a CRM substantially recite the subject matter of Claim 5 and are rejected based on the same rationale. 

Claims 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Telpaz et al. (US 2017/0330044) further in view of Smirnova further in view of Balakrishna (US 2020/0072633).
Claim 6:
While Telpaz and Smirnova disclose claim 5 and Smirnova further disclose further training the contextual sequence machine learning model on the user feedback, the set of contextual data (see at least section 4.4, training sequences; 4.3.2, training iterations), neither explicitly disclose the following limitations; however, Balakrishna does disclose:
further comprising: receiving a user feedback in response to a provided service; and (see at least ¶0129, the dynamic model creation engine is updated based on the received user feedback)
further training [the contextual sequence] machine learning model on the user feedback, the set of contextual data, or combinations thereof for subsequent identifications of the one or more unmet needs of the user. (see at least ¶0129, train/retrain the dynamic model based on received user feedback)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the determining of implicit and explicit user preferences and machine learning techniques of Telpaz and the contextual recurrent neural networks for recommendation of Smirnova with the training a machine learning model using user feedback of Balakrishna to provide a more accurate model to asses user behavior.

Claims 7, 14 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Telpaz et al. (US 2017/0330044) further in view of Bolin et al. (US 2019/0294703)  .
Claim 7:
While Telpaz discloses claim 1 and Telpaz further discloses wherein identifying one or more unmet needs among the set of needs comprises: [training a freshness machine learning model] on a set of past requests of a plurality of users and a set of contextual data of the plurality of users; (see at least ¶020-¶0122, user historical and contextual data; see also ¶0139)  receiving, as inputs to[ the freshness machine learning model], the data from the sensor; (see also ¶0055, collecting user activity data using sensors; see also ¶00139) and machine learning (see ¶0181), Telpaz does not explicitly disclose the following limitation; however, Bolin does disclose:
[wherein identifying one or more unmet needs among the set of needs comprises:] training a freshness machine learning model [on a set of past requests] of a plurality of users and a set of contextual data of the plurality of users; (see at least ¶0037, machine learning freshness model trained to identify a likely freshness score)
receiving, as inputs to the freshness machine learning model, the data from the sensor; and (see at least ¶0037, machine learning freshness model trained to identify a likely freshness score)
generating, as outputs of the freshness machine learning model, [a set of requests of the user representing a set of unspoken needs of the set of needs.] (see at least ¶0037, machine learning freshness model trained to identify a likely freshness score (e.g. freshness of information))
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the determining of implicit and explicit user preferences and machine learning techniques of Telpaz with the machine learning freshness model of Bolin to ensure the most “fresh” information is identified (see ¶0037)
Claims 14 for a system and Claim 19 for a CRM substantially recite the subject matter of Claim 7 and are rejected based on the same rationale. 

Claims 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Telpaz et al. (US 2017/0330044) further in view of Bolin et al. (US 2019/0294703)  further in view of Balakrishna (US 2020/0072633).
Claim 8:
While Telpaz and Bolin disclose claim 7 and Bolin further discloses further training the freshness machine learning model(see at least ¶0037, machine learning freshness model trained to identify a likely freshness score (e.g. freshness of information)), neither explicitly disclose the following limitations; however, Balakrishna does disclose:

further comprising: receiving a user feedback in response to a provided service; (see at least ¶0129, the dynamic model creation engine is updated based on the received user feedback)
further[ training the freshness machine learning model] on the user feedback for subsequent identifications of the one or more unmet needs of the user. (see at least ¶0129, the dynamic model creation engine is updated based on the received user feedback)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the determining of implicit and explicit user preferences and machine learning techniques of Telpaz and the machine learning freshness model of Bolin with the training a machine learning model using user feedback of Balakrishna to provide a more accurate model to asses user behavior.


Claims 9, 15 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Telpaz et al. (US 2017/0330044) further in view of Arditi (US 2019/0197430). 
Claim 9:
While Telpaz discloses claim 1 and Telpaz further discloses wherein identifying one or more unmet needs among the set of needs comprises: [training a freshness machine learning model] on a set of past requests of a plurality of users and a set of contextual data of the plurality of users; (see at least ¶020-¶0122, user historical and contextual data; see also ¶0139)  receiving, as inputs to[ the freshness machine learning model], the data from the sensor; (see also ¶0055, collecting user activity data using sensors; see also ¶00139) and machine learning (see ¶0181), Telpaz does not explicitly disclose the following limitation; however, Arditi does disclose:
wherein identifying one or more unmet needs among the set of needs comprises: training a predictive machine learning model on a set of preferences of a plurality of users and a set of contextual data of the plurality of users; (see at least ¶0049-¶0050, based on training data points the machine learning model bay learn features within data were predictive; see also ¶0051)
receiving, as inputs to the predictive machine learning model, the data from the sensor; and (see at least ¶0041 and ¶0052, user profile information, contextual info and any other data may be used in the machine learning model)
generating, as outputs of the predictive machine learning model, a set of preferences of the user representing a set of unspoken needs of the set of needs. (see at least ¶0049-¶0050, based on training data points the machine learning model bay learn features within data were predictive; see also ¶0051)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the determining of implicit and explicit user preferences and machine learning techniques of Telpaz with the predictive machine learning models of Arditi in order to predict user preferences.
Claims 15 for a system and Claim 20 for a CRM substantially recite the subject matter of Claim 9 and are rejected based on the same rationale. 

Claims 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Telpaz et al. (US 2017/0330044) further in view of Arditi (US 2019/0197430) further in view of Balakrishna (US 2020/0072633).
Claim 10:
While Telpaz and Arditi disclose claim 9 and Arditi further training the predictive machine learning model (see at least ¶0049-¶0050, based on training data points the machine learning model bay learn features within data were predictive; see also ¶0051), neither explicity disclose the following limitations; however, Balakrishna does disclose:
further comprising: receiving a user feedback in response to a provided service; and (see at least ¶0129, the dynamic model creation engine is updated based on the received user feedback)
further [training the predictive machine learning model] on the user feedback, the set of contextual data, or combinations thereof for subsequent identifications of the one or more unmet needs of the user. (see at least ¶0129, the dynamic model creation engine is updated based on the received user feedback)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the determining of implicit and explicit user preferences and machine learning techniques of Telpaz and the predictive machine learning models of Arditi with the training a machine learning model using user feedback of Balakrishna to provide a more accurate model to asses user behavior.


Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:
Penilla et al. (US 9697503) discloses collecting user behavior data in a vehicle via a sensor to determine user preferences.
Tan et al. (US 2020/0356909) discloses utilizing machine learning trained using historical context data.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683